REPUBLIQUE DEMOCRATIQUE DU CONGO

A

5501, avenue de l'Ouest,
Kinshasa/Kingabwa

Ministère de l'Environnement,
Conservation de la
Nature et Tourisme.

Direction des inventaires et
Aménagement Forestiers.

PLAN DE GESTION COUVRANT LA PERIODE DE PREPARATION DU
PLAN D'AMENAGEMENT
BLOC N° B1A

GARANTIE D'APPROVISIONNEMENT N° 002/04

Période : 2012 — 2015

Réalisé par : Ingénieur Forestier Bongo BONAVENTURE
Monsieur Fouad SARROUF, Gérant

Mai 2011

ITB

GARANTIE D'APPROVISIONNEMENT N° 002/04

LISTE DES ABREVIATIONS

: Cabinet du Ministre

: Ministère

: Environnement, conservation de la Nature et Tourisme
: Industrie de transformation des bois

: Société Privée à Responsabilité Limitée

: Garantie d’approvisionnement

: Hectares

: Société Industrielle Forestière

: Assiette annuelle de coupe

: Bloc 1 Assiette 1

: Bloc 1 Assiette 2

: Bloc 1 Assiette 3

: Bloc 1 Assiette 4

: Direction des inventaires et aménagement forestiers

: Diamètre minimum d'utilisation

Plan de gestion couvrant la période de 2012-2015
ITB

GARANTIE D'APPROVISIONNEMENT N° 002/04

LISTE DES CARTES ET PHOTOS

Cartes

Carte n°1 : Garantie d’approvisionnement [TB n°002/04
Carte n°2 : Occupation du sol bloc forestier « ITB »

Carte n°3 : Localisation et délimitation de quatre premières AAC
Carte n°4 : Hydrographie de la concession ITB GA 002/04
Carte n°5 : Territoire de Basoko

Carte n°6 : Projet du réseau routier principal dans le bloc
Carte n°7 : Localisation de la première AAC (B1A1)

Carte n°8 : Localisation de la deuxième AAC (B142)
Carte n°9 : Localisation de la troisième AAC (B143)

Carte n°10  : Localisation de la quatrième AAC (B1A4)

Carte n°11, 12, 13 et 14 : Planification du réseau routier principal dans le quatre AAC

Photos

PHOTOS N°1 : Travaux de reboisement

PHOTOS N°2 : Germoir et pépinière de reboisement
PHOTOS N°3 : Abattage contrôlé dans nos chantiers

PHOTOS N°4 : Abattage contrôlé dans nos chantiers

Plan de gestion couvrant la période de 2012-2015
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

LISTE DES TABLEAUX

Tableau1. : Les statistiques de production durant les cinq dernières années : 2006-2010

Tableau n°2: Résultats de l'inventaire d'exploitation (en effectifs) des tiges de diamètre
supérieur au DME

Tableau n°3: Résultats de l'inventaire d’exploitation (en volume) des tiges de diamètre
supérieur au DME.

© Tableau n°4 : Largeurs des zones sensibles.

Tableau n°5 _: La synthèse des futures réalisations des infrastructures socio-économiques.

Tableau n°6 _ : Tableau des recettes prévisionnelles pour devant alimenter le Fond de
développement de la communauté locale de la Garantie 002/04

Tableau n°7 _: Chronogramme prévisionnel des activités sur la durée du plan de gestion.

Plan de gestion couvrant la période de 2012-2015
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

PLAN DE GESTION COUVRANT LA PERIODE DE
PREPARATION DU PLAN D’AMENAGEMENT

INTRODUCTION
Ce plan de gestion est élaboré conformément à :

e L'arrêté ministériel n° 028/CAB/MIN/ECN-T/27/JEB/08 fixant les modèles de contrats de
concessions forestières d’exploitation des produits forestiers et de cahier des charges y
afférent en date du 11 août 2008 (dans son annexe 1 ; articles 1 ;10et 14);

+ Au Guide Opérationnel ayant trait au canevas d’autorisation d'exploitation forestière
anticipée et du cahier des charges provisoire ;

+ Se référant au point de presse du Ministre de l'Environnement du 29 janvier 2011 stig-
matisant la bonne gouvernance forestière et la satisfaction des clauses de la matrice des
actions à mener ;

Le présent plan de gestion vient répondre à ce souci de la promotion de l'aménagement durable des
forêts de la République Démocratique du Congo en application de l’article 7 de l'arrêté ministériel N°
036/CAB/MIN/ECN-EF/2006 du 05 octobre 2006 fixant les procédures d'élaboration, d'approbation et
de mise en œuvre des plans d’aménagement des concessions forestières de bois d'œuvre.

Plan de gestion couvrant la période de 2012-2015

ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

1. PRESENTATION GENERALE DE LA CONCESSION.

1.1. Localisation de la concession et de la superficie sous-aménagement.

2. Coordonnées du titulaire du contrat de concession forestière (Garantie
d’approvisionnement).
+ Garantie d’approvisionnement : n° GA 002/04
+ Nom de la société : Industrie de transformation de bois (itb)
° Nom du Gérant Statutaire : SARROUF FOUAD
e Statut de l’entreprise : SPRL
+ Siège social : 5501, avenue de l’ouest, Kinshasa/Kingabwa
e__ Téléphone : 0899500010

+ E-mail : itb@axenet.cd; itbcd@vyahoo.fr
b. données administratives de la superficie sous-aménagement

+ Contrat de concession forestière : Garantie d’approvisionnement GA 002/04
Superficie de la concession : 224140 ha

+ Localisation administrative de la concession :

Ÿ_ Province : Orientale

YŸ District: Tshopo
Ÿ
Ÿ

Territoire : Basoko-Banalia
Secteur : Mongandjo

+ Nombre réel d’assiettes annuelles de coupe : 4

+ Date de la signature de la clause sociale du cahier des charges : le 08/04/2011

+ La période que couvre le plan de gestion est de : 2012-2015

+ Le chef de la cellule d'Aménagement et Certification pour l'Industrie de Transformation de
bois (Itb) : Thomas LOMPESE

+ Superficie totale de la ssa est de : 35947 ha

+ Superficie utile retenue : 27509 ha

Plan de gestion couvrant la période de 2012-2015
STOZ-Z102 2p epouod Dj juv1ano2 uoyso op upj4

EEE TT]
VITVNYG-0A0SV 2P 2110914181
#O/2OON, 711, INTNSNNOIS/AG%AA VE SINVEYEÆ  :TN ILUVO

#0/700 oN LNAWANNOISIAOWddV,Q ALLNVYVI RAI
STOZ-ET02 ep pod Dj juviano> uonseb 2p ub]4

DEGELT
ot UILETT

£ LepE uopuagugags 10 am yND
vi Or aunol axmpuopes JO
1 072 S1mp® oxupuoDo 1Q101 F2

thss6 outoy jos ms anoutid josox |

exo our (T7
Satan opuose) ASS
oo} -
AIQIAU DNA ——
+ SoHo
SPUSIYT

1000 SLE/1 : AUOT

AVIN3I4O 39NIAOd / OHOSVS 13 VIIVNVA 30 3NIOLINYAL
“LI » H3ILSAN01 90714 10S NQG NOILVA4N990 : ZN A1LHVI

+0/700 oN LNHNANNOISIAOYAdV,Q ALLNVUVI LI

{ l l | [ { |
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

L torique des activités forestières passées

L'industrie de transformation de bois a commencé ses activités en 1988 en s'appuyant sur le système
d'intégration économique  prôné par le Gouvernement de l’époque. De ce fait, la société ITB
s’approvisionnait, en grumes, auprès des sociétés forestières telles que SIFORCO, FORESCOM, SOCOBE-
LAM, SCIBOIS, LOMATA, SEFOCO, ETS MONDIJO et des particuliers installés principalement dans les Pro-
vinces de l’Equateur et de Bandundu. Elle transformait ces grumes en contre-plaqués dans son usine qui
comprenait une chaine de déroulage et une autre de contre-placage, une chaudière et un hangar de
stockage de produits finis et matières premières.

Ce n’est qu'en 2001 que la société a obtenu la Garantie d’approvisionnement portant le
n°002/CAB/MIN/AFF-ET/01 accordée le 31 décembre 2001pour laquelle l'exploitation s'est de plus en
plus accentuée dans la Province de l’Equateur et du Bandundu.

Quant au chantier de Mongandjo, les travaux d'inventaire de prospection, le quadrillage et le dénom-
brement des essences à exploiter dans les parcelles de coupe ont été réalisés.

Voici à titre exemplatif un tableau des statistiques de production par essence de 2005 jusqu’en 2010.

Tableau. : Les statistiques de production durant les cinq dernières années : 2006-2010

BIKORO BUKUTU OBSERVA-
z - TION
ANNEE VOLUME (m' ANNEE VOLUME (m°)
[Res
2006 5458,743 | 2006 11966,069 |
2007 10.271,201 2007 16.588 ,521
2008 | 10.541357 2008 12.056,422
2009 5.879451 | 2009 12.258,012
2010 6.191,365 2010 7.639,704
TOTAL 38342,117 60508,728

Tous ces chiffres constituent le volume de l’ensemble de la production de la société qui a75% de trans-
formation locale avec l’unité de transformation se trouvant à Kinshasa/Kingabwa et dont les 25% restant
destinés aux marchés extérieurs.

Plan de gestion couvrant la période de 2012-2015

STOZ-CTO0Z 2P apouod DJ JUDIANOD uousoB ap UuD]d

comes enr CT Fe

eu 000'290'6 = »vLa : vL02 DEN ÉOAE
eugél'oée =evig:€10Z |!) | | VÉOXN Sin 81 op Sao Mod

À mrosuo8- ave: 2106 BEN CHARME eNe
eu 0p9'2L6"8 = LVLS : 1LOZ | ] ia

epueñg

us KO,

025, NODS 08,1 NAS,

aodrve Et 2.00p.v2 ERCI 0. e 40914

O9VV SINIINIUd 3ULVNO 3q ee
NOILVLINI13Q 93AV +0/200 3ILNVHVO 13 SLOZ — ZLOZ
3Q 3T1ANNOISIAIUd A43LLSAHO1 NOLLYVLIO TAXI : SN ILHVI

#0/200 oN LNANANNOISIAOWAdV,Q ALLNVYVI RAI
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

2. PLANIFICATION DE L'AMENAGEMENT SUR LES 4 PREMIERS ASSIETTES AN-

NUELLES DE COUPE.
2.1. LES ACTIONS DEJA REALISEES PAR LA SOCIETE.

L'itb a déjà réalisé l’ensemble des travaux ci-après :

e Le début des travaux de prospection ;

+ La liste des essences aménagées restent celle faisant l’objet d'exploitation actuelle au sein
de l’entreprise et celles à promouvoir ;

+ Ces listes sont produites conformément aux DME fixés par la DIAF et en conformité avec
leurs différents taux de reconstitution ;

+ _Les traitements sylvicoles préconisés pour aider le massif forestier à se reconstituer restent
des enrichissements dans les trouées issues des ultérieurs travaux d'exploitation forestière
comme c'en est le cas dans nos anciens chantiers dans le cadre du maintien de
l’environnement où 96,7ha ont été reboisés avec les essences suivantes Wenge ; Tiama ;
Kossipo ; Aiele ; Iroko ; et actuellement certains de ces plants atteignent déjà 3mètres de
hauteur.

+ Conformément à l'article 44du Code Forestier, l'ITB s'est engagé à respecter les commu-
nautés locales par la signature de la clause sociale du cahier charges avec 3 groupements
(Ngoy,Adjobua, Fimbo) et 13 villages (Bahanga —Poste, Luki-Licencié,Bo lima 1, Bokangela,
Bolima-Likonga, Bokobangolo, Bodjonga, Bunga, Bogbalambongo, Banyungu, Bongbale-
Boyanga, Lilaluwa, Bogbogbo) en respectant leurs droits d'usage traditionnels leur reconnu
par la loi notamment :

Y_ Le prélèvement de bois de chauffe ;
Y_ La récolte des fruits Sauvages et des chenilles ;
Ÿ_ La récolte des plantes médicinales ;
Y_ La pratique de la chasse et de la pêche coutumières.
Les modalités d'exercice des droits définis à l'alinéa 1*seront mentionnés dans le plan d'Aménagement
de la Concession forestière.

Conformément aux articles 7,8 ,13 et 14 de la clause sociale du cahier des charges, il est institué un
fonds de développement dénommé Fonds de Développement pour financer la réalisation des infras-
tructures définies à l’article 4 de la même clause. Pour permettre le démarrage immédiat des travaux,
l'ITB s'engage endéans 45 jours ouvrables à dater de la signature du présent accord, de donner un pré-
financement de 10% du coût total des travaux d’infrastructures socio-économiques présentées à
l’article 4.

Ce Fonds est géré par un comité local de gestion composé d’un délégué de l’ITB et d’au moins cinq re-
présentants élus de deux communautés par le secteur de Bangelema-Mongandjo.

Plan de gestion couvrant la période de 2012-2015

ITB

GARANTIE D'APPROVISIONNEMENT N° 002/04

2.2. LE RESTE DES ACTIONS À ENTTREPRENDRE

e La cartographie (base de données SIG) ;
e Dépôt des rapports techniques ;
e Dépôt du plan d'Aménagement.

PHOTOS N°1 : TRAVAUX DE REBOISEMENT

Carte des essences plantés en 2003
sur le bloc de 18,6 ha. L'espacement entre les
plants est de 20 x 20 mètres planté en 2002

Pépinière ou les jeunes.
cuitivés avant d'avoir la masurité cutene nur Jeune Tiama (planté en 2002)

être repiqués en forêt

Plan de gestion couvrant la période de 2012-2015
GARANTIE D'APPROVISIONNEMENT N° 002/04

PHOTOS N°2 : GERMOIR ET PEPINIERE DE REBOISEMENT

Plan de gestion couvrant la période de 2012-2015
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

3. PLANIFICATION DE L'EXPLOITATION FORESTIERE SUR LES 4 PREMIERES
ASSIETTES ANNUELLES DE COUPE.

3.1. Justification et localisation des ACC

La société ITB est titulaire du titre forestier n° GA 002/CAB/MIN/ECN/-EF/04 du 18 janvier 2005 de su-
perficie égale à 224.140 hectares et jugé convertible en contrat de concession forestière, couvrant une
superficie totale de 224.140 hectares conformément à la décision de la Commission interministériel de
conversion des anciens titres forestiers en contrats de concession forestière lors de sa deuxième session
d’examen de recours et rendue publique le 28 novembre 2008.

Parlant de la délimitation physique de la concession, elle est située dans la collectivité/secteur de Bange-
lema-Mongandjo, Territoire de Basoko dans la Province Orientale. Elle est quadrillée :

° Au Nord par la rivière Bunga ;

e _A'Est par la rivière Luki;

+ Al'Ouest par la route de desserte agricole qui part de Mongadjo vers la Province de l’Equateur ;
+ Au Sud, dans une partie par la rivière Aruwimi et le reste par la rivière Kalumete ;

Le climat : est du type équatorial continental avec des précipitations annuelles de l’ordre de 2000mm.
On y distingue deux saisons réparties comme suit :

Y_ La saison des pluies qui va du mois d’avril-décembre ;
Y_ La saison sèche allant de janvier-mars.

L'Hydrographie : situé quasiment dans le Bassin du Congo, le territoire présente un réseau hydrogra-
phique très dense constitué par le Fleuve et ses affluents, des rivières (Voir la carte hydrographique en
annexe).

Plan de gestion couvrant la période de 2012-2015

10
STOZ-ZL0Z ap epougd Dj jupiano2 uonseb ap uvd

2pu8B37

VITVNVQ -0N0SVG : 3 5 2d/0 de]
OI200VO J]] AASS 200 2725 2/y on DORE AIER 0)

&LI
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

Le Relief : les AAAC sont situées dans une plaine de 200-500m d'altitude et quelquefois dans un plateau
qui va rarement à plus de 1000m d'altitude.

La Végétation : compte tenu des climatiques et du relief, le territoire de Basoko et le secteur de Mon-
gandjo en particuliers sont baignés dans une région forestière du type équatorial dense. Localement
marécageux ou périodiquement inondé.

3.2. Contexte socio-économique

Comme déjà précédemment dit ci-haut, que cette forêt est située dans la collectivité /secteur de Bange-
lema-Mongandjo où se trouvent les Groupements de Adjoba, Fimbo et Ngoy qui sont des communautés
locales riveraines de la concession forestière concernée.

Les limites de 4 premières AAC de la concession forestière concernée par le présent plan de gestion, ont
été fixées de commun accord entre les parties et sont consignées dans ce plan de gestion, et les seront
dans le plan d'aménagement de la concession au moment de son approbation.

Plan de gestion couvrant la période de 2012-2015

12
SIOZ-2I08 2p 2pou9d Dj JUDIANO2 uouseP ap uv]

uvavanon s OfpueBuon
ONONON L_ euutjofueg

District Tshopo

WE à
npunpueLuex

HiquafoBueqoin
Lx4

eBueuem HE

ving
oYoseg 2p 2HOMMOL

UE D D, À Ù
CETET

SoN ILHVI

#0/700 oN LNANANNOISIAOWAddV,A HLLNVHVI &LI

l I I Ï Î 4 l l | tt L l
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

3.3. Infrastructures routières

A part l’axe routier principal allant de Basoko-Mongandjo vers Bobongo-Basali faisant la limite Ouest de
la concession passant par les Groupements concernés, les communautés riveraines auront à bénéficier
dans le cadre des infrastructures socio-économiques, d’un réseau routier d’une longueur totale de 60
km pour un coût total de 48000 USD réalisable conformément à la clause sociale du cahier des charges
signée en date du 08 Avril 2011.

CARTE N°6 :

Free duReseeuReurier + Pistes de Pé
Conce ssien: Beseke -Banal; <
Blee Quadriénnal B1A g L

Plan de gestion couvrant la période de 2012-2015

14
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

des activités d'exploitation.

Le démarrage prévu pour l'exploitation forestière est au mois de Février2012, à cause de certains tra-
vaux préparatoires.

Cette année 2011, déjà au mois d'octobre, il y aura expédition des matériels d'exploitation sur terrain.
Au mois de Novembre, débute l’ouverture des routes d'exploitation et du Beach.

3.4.1. Superficie totale pour les 4 premières assiettes annuelles de coupe.

Tout en soustrayant les zones hors exploitation, les activités anthropiques et autres, la superficie totale
de quatre premières AAC est de 35947ha.

3.4.2. Surface utile retenue.

La surface utile retenue est de 27509ha.

3.5. DESCRIPTION DU BLOC QUINQUENAL PORTANT LES 4PREMIERES AAC.

Ce bloc est limité à :

Y Ouest : par la route de desserte agricole partant de Mongandjo N01°19’.45, 4” ; E024°16/57.7”
jusqu’au P7 N01°33’48.1” ; E024°22’14.73" ;

Ÿ Nord: partant du P7 au P8 N01°31/23.97” ; E024°26/1.12”, longeant la rivière Bakuku jusqu’au
P11 N01°28’48.62/ ; E024°30/53.97" Fe

Ÿ_ Est: partant du P11 sur la rivière Bakuku jusqu’au P12 N01°19’4.89” ; E024°27/43.92” sur la ri-
vière Kalumete vers le sud ;

Ÿ Sud : partant du P12 suivant le cours de la rivière Kalumete jusqu’à sa jonction avec la rivière
Aruwimi et delà ; suivre le cours de la rivière Aruwimi jusqu'à Mongandjo.

Ce bloc couvre une superficie totale de 44860.509 ha ; la superficie exploitable est de 34330,201 ha avec
la possibilité d’un volume de 207501,5 m° comprenant un nombre de 37.732 tiges de diverses essences
inventoriées et retenues compte tenu des DMU fixés par l'administration forestière DIAF.

Plan de gestion couvrant la période de 2012-2015

15
ITB

—_—_—_—_—_—_—_—_—_—_—_—_——————

GARANTIE D'APPROVISIONNEMENT N° 002/04

3.5.1. Description de la première AAC B1A
e Superficie totale : 8913 ha
e Superficie exploitable : 4.366 ha
° Volume total : 27838.5m°;
e Nombre de tiges : 5080.

Celle-ci est délimitée comme suit :

C4

KR

CARTE N°7 :

A l’ouest : du village Mongadjo N01°19/45.4” ; E024°16’57.7” longeant la route jusqu’au P2
N01°25/18.92” ; E024°19/43.76" ;

Au nord : du P2 jusqu’au P3 N01°23/7.02 ; E024°26/3.98"

A l’est : du P3 jusqu’au P4 N01°20/10.17" ; E024°25/4.42’ sur la rivière Kalumete ;

Au sud : du P4 longeant la rivière Kalumete jusqu’à la jonction avec la rivière Aruwimi et
suivre le cours de la rivière Aruwimi jusqu’à Mongandjo.

Garantie 002/04 : Localisation de la première AAC (bloc B1A1), Superficie : 8.912,841 ha

ARE

© PoiniGPS delimis de PAAC
— Riviere
—— Route
[7] Lis de rACC (BA)

Plan de gestion couvrant la période de 2012-2015
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

3.5.2. Description de la deuxième AAC B1A2
e Superficie totale : 9071,564 environ 9072 ha ;
e Superficie exploitable : 6122 ha ;
e__ Volume total : 38872.5 m°;
e Nombre de tiges : 7069.

Elle est délimitée comme suit :

Y_ Ouest : du P2 N01°25/18.92” ; E024°19/43.76" sur la route Mongandjo Bogbongo jusqu’au P6
N01°29'5.88" ; E024°21'5.00” ;

Y_ Nord : du P6 jusqu’au P5 N01°26/34.64” ; E024°27’34.46" ;

Y_ Est : du P5 jusqu’au P3 N01°23/7.02” ; E024°26/3.98” ;

Y_ Sud : du P3 au P2 N01°25’18.92" ; E024°19/43.76”.

CARTE N°8 :
Garantis 002/04 : Localisation de la deuxième AAC (bloc B1A2), Superficie :9.071,564 ha

{

N] [1 umis do racc (42

Plan de gestion couvrant la période de 2012-2015

17
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

— 3.5.3. Description de la troisième AAC B1A3

e Superficie totale : 8910 ha;

e Superficie exploitable : 8679 ha ;

e Volume total É 55.158,5m°;
e Nombre tiges : 10039.

Elle est délimitée comme suit :

Ÿ Ouest : partant du P6 N01°29/5.88” ; E024°21/5.00/ sur la route Mongandjo-Bogbongo jusqu’au
P7 N01°33'4.81" ; E024°2214.73" ;

Ÿ_ Nord: partant du P7 au P8 N01°31'23.97” ; E024°26/1.12" longeant la rivière Bakuku jusqu’au
P10 N01°28/13.05” ; E024°28/17.95” ;

Y_ Est : partant du P10 jusqu'au P5 N01°26/34.64” ; E024°27/34.46" $

Ÿ_ Sud : partant du P5 jusqu’au P6 NO1°29/5.88” : E024°21/5.00/

CARTE N°9 : Garantie 002/04 : Localisation de la troisème AAC (bloc B1A3), Superficie :8.510,199 ha

© Port GPS detente de lAAC
Rivers
—— Route

ES

van

Plan de gestion couvrant la période de 2012-2015

18
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

3.5.4. Description de la quatrième AAC B1A4

e Superficie totale :9052 ha;

+ Superficie exploitable : 8342 ha ;

e Volume total : 52862,5 m°;
e Nombre de tiges : 9598.

Le bloc est délimité comme suit :

+ Ouest: partant du P4 N01°20/10.17” ; E024°25/4.42" sur la rivière Kulu mete jusqu’au P10
N01°28/13.05/ ; E024°28’17.95" passant par le P3 N01°23/7.02” ; E024°26/3.98” ;

+ Nord: partant du P10 N01°28’13.05” ; E024°28’17.95” longeant la rivière Bakuku jusqu'au P11
N01°26/48.62” ; E024°30/53.97” ;

e Est: du P11 jusqu’au P12 N01°19/4.89” ; E024°2743.92” sur la rivière Kulumete ;

e Sud : du P12 suivant le cours d’eau Kalumete jusqu’au P4 N01°20/10.17 ; E024°25/4.42”.

Le .
CARTE N°10 : Garantie 002/04 : Localisation de ia quatrième AAC (bloc B1A4), Superficie :9.052,000 ha

EN —— Fous
| {unis derhCc (149

Plan de gestion couvrant la période de 2012-2015
ITB

GARANTIE D'APPROVISIONNEMENT N° 002/04

Le volume utile en m° ou le nombre de tiges est présenté ci-dessous aux tableaux 2 et 3 de la page 20 et
21 montrant la synthèse des résultats de l'inventaire d'exploitation.

Tableau n°2 : Résultats de l'inventaire d'exploitation (en effectifs) des tiges de diamètre supérieur au

DME
Essences si SHARE Densité (m°/ha)
Classe 1
Doussié 60 21 0.000
Iroko 80 251 0.000
Tiama 80 56 0.000
Kosipo 80 561 0.02
Sapelli 80 3.163 0.11
Sipo 80 419 0.01
Afrormosia 60 9.683 0.35 n
Sous-total 14.160 0.51
classe II
Latandza 50 243 0.00
Mukulungu 80 _Ti2s [0.00
[Bomanga 80 412 0.01
Olonvogo 60 1.875 0.06
Tola 80 2.520 0.09
Bossé claire 60 __|3.918 0.14
Dibetou 60 291 0.01
Tchitola [80 728 0.02
Padouk 60 5.905 0.21
Niové 50 220 0.00
Sous-total 16.237 [0.59
| Classe IIT
Ako 80 83 0.00
Etimoe sg 202 [0.00 ==]
Kumbi 80 109 0.00
Aïéle 80 56 [0.00
[Tati 939 0.03 mal
Sous-total 1.389 0.05
Total général 31.786 1.15

Plan de gestion couvrant la période de 2012-2015

20
ITB

Tableau n°3 : Résultats de l'inventaire d'exploitation (en volume) des tiges de diamètre supérieur au

GARANTIE D'APPROVISIONNEMENT N° 002/04

DME.
| Volume brut
Essences Volume utile Total inventorié etre bruns
(m°) {m°/ha)
Classe I |
Doussié 60 108 [0.00
Tiama 80 420 0.01
Iroko 80 15.06 .05
Kosipo 80 3.927 [0.14
Sapelli 80 25.304 0.91
Sipo 80 3.352 0.12
Afrormosia 60 48.415 1.75
Sous-total 83.032 3.01
classe II
Latandza 50 729 0.02
Mukulungu 80 1.250 0.04
Bomanga 80 1.648 0.05
Olonvogo 60 7500 0.27
Tolna 80 23.940 0.87
Bossé claire 60 15.672 0.56
Dibetou 60 1.455 0.05
Tchitola 80 6.552 0.23
Padouk 60 26.573 0.96
Niové 50 880 0.03
Sous-total 86.199 3.13
Classe III
Ako 80 332 0.01
Etimoe 808 0.02
Kumbi 80 383 0.01
Aiéle 80 224 0.00
[Tali 3.756 0.13
Sous-total [ [5.502 0.20
Total général 174.733 6.35

Plan de gestion couvrant la période de 2012-2015

21
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

4. DESCRIPTION DE L’EXPLOITATION FORESTIERE ET MESURES D’ATTENUATION
DES IMPACTS ENVIRONNEMENTAUX

4.1. Description technique des opérations forestières.

4.1.1. L'inventaire d'exploitation
L'inventaire d'exploitation est déjà exécuté normalement dans le délai prévu par la réglementa-
tion forestière soit à 3 mois avant le démarrage de l’exploitation forestière et a permis:

e de mettre en place une carte d'inventaire d'exploitation à une échelle comprise entre le
1:2000 et 1 :10000 présentant toutes les informations décrites dans le Guide opéra-
tionnel des normes d'inventaire d'exploitation et ;

e de présenter les états de synthèse de la ressource disponible ayant au volume et
nombre des tiges dans les AAC.

4.1.2. Zones hors exploitation
Pour minimiser les impacts négatifs sur la ressource, l’environnement et la population, les
zones sensibles sont localisées et exclues de l’exploitation. Ces zones à exclure avec leurs lar-
geurs correspondantes, sont :

Tableau n°4 : Largeurs des zones sensibles.

Cours d’eau (mesuré hautes eaux)
Largeur inférieure à 10m

Largeur de la zone sensible
50m sur chaque rive

Ravines 10m de chaque côté
Ruisseaux ou marigots 20m de chaque côté
Marécages 10m à partir de la limite

Tête de source

150m autour

4.1.2.1. Stratégies particulières à mettre en place

Les zones exclues de l’exploitation et les zones sensibles doivent être protégées comme suit :
e Les superficies excluent l’objet d’une négociation entre partenaires, y compris leur
gestion ;
Aucun arbre ne doit être abattu à l’intérieur de ces zones ;

Si un arbre est abattu involontairement dans un cours d’eau, tous les débris doivent être
enlevés,

+ Sauf exception, l’accès des engins est interdit dans ces zones ;

Aucun débris d'exploitation ne doit être introduit dans les zones protégées et les zones
sensibles.

Plan de gestion couvrant la période de 2012-2015

22
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04
RE  ——

4.1.3. Réseau routier et parcs à grumes
La planification du réseau routier et les parcs à grumes présentée dans ce plan de gestion,
tiendra compte de :

e  L'optimisation et de la planification du tracé du réseau routier secondaire, des pistes de
débardage et des parcs à grumes;

e _Evitera les zones peu riches en bois et contournera les zones à forte pente, marécages
et les zones écologiquement sensibles ;

e Maintenir des ponts de canopée, au minimum à tous les 5km, et ouvrir les andains laté-
raux de terrassement à intervalle régulier ;

e Préserver les arbres d'avenir et patrimoniaux ;

e Respecter une déforestation maximum de 30m pour les routes et leur emprise.

4.1.3.1. Planification du réseau routier principal dans les AAC de 4 premières.
a. La première assiette annuelle de coupe.

CARTEN'U Park di Résees roubier si jsbes ee

Cemeessien: Basoko-Banalia

LDébarebee |
[AAC Ba]

Bokob angel: af

Plan de gestion couvrant la période de 2012-2015

23
ITB

GARANTIE D'APPROVISIONNEMENT N° 002/04

b. La deuxième assiette annuelle de coupe

RES routier ct Piste see Péberdege

Ceneess=ien:Basoko -Banalia

troisième assiette annuelle de le.

reË lu Réseeuroutiers Piskes de M
Cérneessien: Basoko-PBanotlia

[ECHELLE :1/70.000

EE —— 1

Plan de gestion couvrant la période de 2012-2015

24
ITB

d.

GARANTIE D'APPROVISIONNEMENT N° 002/04

La quatrième assiette annuelle de coupe.

CARTE N°14 : lrogek Féseau rouler
Æiskbes ee Pébpereasge, Lenmeession:
SLasoko- BëSnolia

gere
Én.
Tera

Pacte re aire
Le Chsrgeman

Limite An

4.1.4. Abattage contrôl

Le personnel de l'ITB est déjà formé par rapport aux techniques de travail et a des éléments
indispensables pour sa sécurité car l'abattage est un travail physiquement éprouvant pour le
personnel.

Les stratégies à mettre en place au cours de ce plan de gestion tiennent compte :

Assurer la formation de manière à avoir un personnel compétent ;
A décider de l'exécution ou non de l'abattage d’un arbre ;
Préparer l’arbre à abattre ;

Application des techniques de l'abattage contrôlé ;

Tenir compte du moment d'exécution d’un abattage.

Plan de gestion couvrant la période de 2012-2015

25
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

PHOTOS N°3 : Abattage contrôlé dans nos chantiers

Plan de gestion couvrant la période de 2012-2015

26
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

RE  —
PHOTOS N°4 : Abattage contrôlé dans nos chantiers

Face d'une grume après abattage Face d'une grume après abattage

Plan de gestion couvrant la période de 2012-2015

27
ITB

GARANTIE D'APPROVISIONNEMENT N° 002/04

4.1.5. Usage des produits de traitement des bois.

D'une manière générale, tous les déchets ou produits issus des activités d'exploitation seront
récupérés, stockés, détruits ou évacués, selon le cas :

Les bâtiments à usage de garage ou d'atelier doivent être situés à plus de 50m de toute
source ou cours d’eau ;
Les lieux de stockage des carburants et lubrifiants doivent se situer ;

Dans des zones bien drainées à au moins 50m d’un cours d’eau;

Y_ à plus de 100m des zones d’habitation.
Les déchets solides et non toxiques, en particulier les déchets métalliques (câbles,
chaines de bull, galets, pièces diverses) et les engins réformés seront enterrés dans les
fosses ;
Des poubelles seront placés pour recueillir les filtres usagés ;
Le port des équipements de sécurité pour le personnel traiteur de bois et en utilisant
que les produits homologués par l’administration ;
L'utilisation des pesticides dans les zones de protection et de conservation, surtout à cô-
té des cours d’eau sera formellement interdite ;
Les différents traitements seront effectués de manière à respecter l’environnement.

4.1.6. Déb débar

Le débardage en montée, vers les crêtes, sera autant que possible préconisée.

La construction des pistes de débardage et des parcs de chargement se feront de manière à :

Minimiser la taille des parcs afin de réduire la superficie productive déforestée ;
Construire des parcs et pistes de façon à préserver les cours d’eau ;

Réduire les dégâts au sol ;

Minimiser les pentes et les maintenir si possible inférieures à 20% ;

Favoriser le débardage vers les crêtes et limiter le franchissement des cours d’eau ;
Optimiser l'efficience, la productivité et sécurité des opérations.

Les parcs à grumes dans les plans d'opérations seront localisés et situées :

Hors des aires protégées et zones sensibles ;

à une distance de plusieurs dizaines de mètres des zones sensibles ;
sur un sol sec, bien drainé ou facile à drainer ;

au point d’aboutissement d’une ou plusieurs pistes de débardage.

Plan de gestion couvrant la période de 2012-2015

28
ITB

GARANTIE D'APPROVISIONNEMENT N° 002/04

4.1.7. Chargement et transport du bois.

Pour minimiser l'impact du transport et chargement du bois, les mesures suivantes seront

prises :

planification anticipée des routes et dépôts en réseau régulier pour faciliter le trans-
port ;

ancrer la charge à l’aide de chaines ou câbles à chaque extrémité et d’autres chaines re-
parties

les grumiers ne seront chargés pas au-delà de leur capacité utile ;

Le bois sera évacué dans une période de deux mois au maximum, en priorité les bois
susceptibles d’être attaqués par les insectes ou les champignons ;

Les limitations de vitesse établies seront respectées ;

Les ranchers seront chaque fois ancrés avant de retirer les étriers pour préparer le dé-
chargement ;

Le personnel se tiendra à 20 mètres du camion durant le déchargement ;

Le transport des passagers et de la viande de brousse sera formellement interdit à bord
d’un camion grumier.

4.1.8. Opérations post-exploitation.
Pour faciliter la régénération ultérieure et éviter toute atteinte supplémentaire à
l’environnement, l'ITB continuera comme elle a déjà commencé dans nos anciens chantiers, à :

Réhabiliter les pistes de débardage et les parcs à grumes et, faire les travaux de reboi-
sement ;

Tous les débris seront d'exploitation dans les zones de protection des berges, et tout
obstacle freinant le passage des eaux seront retirés ;

Les routes des AAC seront fermées au moyen d’une grosse grume perpendiculairement
à la chaussée ;

Plan de gestion couvrant la période de 2012-2015

29
ITB

GARANTIE D'APPROVISIONNEMENT N° 002/04

4.2. MESURES DE REDUCTION, D’ATTENU, DE COMPEI N DES IMPACTS SUR
L'ENVIRONNEMENT, LA FAUNE ET LE CONTROLE DES FEUX DE BROUSSE.

4.2.1. Diamètres d’exploitation
Conformément à la liste des essences forestières de la RDC, l'ITB s'effectuera :

e à respecter les DMU fixés par l'administration partant de toutes les cinq classes re-
groupant l’ensemble des essences forestières (classe 1, classe II, classe Ill, classe IV
et la classe V) ;

e en cas d’une éventuelle modification des DME compte tenu des travaux
d'aménagement, de la structure des populations des essences et des taux de re-
constitution calculés lors de la préparation du plan d'aménagement, ceci sera ar-
gumenté et approuvé par l’administration ;

4.2.2. Ouvrages de franchissement
4.2.2.1. Les ponts, ponceaux et digues.

L'emplacement d’un pont devant permettre le franchissement d’un cours sera fait de manière
à permettre à avoir en toutes saisons :

son tablier à au moins 1mètre au-dessus du niveau des plus hautes eaux ;

la traversée doit être la plus courte possible afin d'éviter les supports intermédiaires ;

le positionnement de l’ouvrage soit perpendiculaire au courant ;

l’approche du pont doit être en ligne droite, un tronçon minimum de 50 mètres est né-
cessaire pour assurer la sécurité de roulage.

4.2.3. Réduction de l'impact sur la faune sauvage
Les mesures pour décourager et limiter la chasse illégale seront définies et contenues dans un
règlement intérieur, partant des éléments suivants visant l'interdiction :

aux travailleurs de posséder et/ou transporter des armes, de la viande de chasse et/ou
des chasseurs dans les véhicules de l’entreprise, même en dehors de la concession et in-
terdiction de faciliter la chasse ;

faite aux travailleurs de chasser illégalement. Les chasseurs appréhendés seront, en plus
d’être sévèrement sanctionnés, dénoncés à la police et à la DCVI ;

faite aux travailleurs de chasser en dehors des territoires délimités par le plan de
chasse ;

aux travailleurs de chasser les animaux protégés ;

aux travailleurs de chasser au piège ;

Plan de gestion couvrant la période de 2012-2015

30
ITB

GARANTIE D'APPROVISIONNEMENT N° 002/04

de vendre de la viande de chasse(en quantités commerciales) aux campements et chan-
tiers de l’entreprise ;

l’entreprise facilitera les besoins des ouvriers et de leur famille en protéines par la vente
de poulet, dinde, porc et de poissons congelés ou fumés dans l’économat du campe-
ment. Ces produits seront vendus à prix réduits ou compétitifs par rapport au prix du gi-
bier ;

établissement d’une zone de chasse autour du campement pour les ouvriers en posses-
sion d’un fusil, un permis de port d’armes et permis de chasse, ceci dans le respect des
lois en vigueur ;

afficher le règlement intérieur et la liste officielle des animaux protégés avec des pos-
ters, aux endroits importants et visibles (campement, économat, salle de loisir, bu-
reaux) ;

de faire le commerce d’animaux vivants protégés ;

à l’économat de vendre les pièges ou câbles ;

la présence et les activités des braconniers seront découragées par tous les moyens lé-
galement admis ;

l’entreprise collaborera avec une ONG spécialisée en matière de protection et la conser-
vation de la biodiversité.

4.2.4. Feux de brousse et production de charbon de bois.
Conformément à la loi n°011/2002 du 29 août 2002 portant Code Forestier, chapitre III qui sti-

pule : Du contrôle des feux de forêts et de brousse, se référant à ses articles 57, 58, 59, 60,61 et
62, l'ITB s’emploiera à :

insérer au règlement intérieur l'interdiction aux travailleurs de provoquer ou
d'abandonner un feu susceptible de se propager dans la forêt ou dans la brousse ;

les feux allumé dans les chantiers forestiers est fait de manière à permettre la cuisson
des aliments des travailleurs et est éteint après son utilisation ;

les feux pour la fabrication de charbon restent autorisés dans le cas définis du règle-
ment intérieur de la société conformément à la loi vigueur.

Plan de gestion couvrant la période de 2012-2015

31
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

4.3. DIVERSES MESURES DE GESTION
4.3.1. Arbre de chantier routier

L'ITB abattra tous les arbres dont l’évacuation est jugée nécessaire lors des travaux du tracé des
routes d'évacuation ou pour la confection d'ouvrages d’art. S'il s’agit du bois d'œuvre, ce der-
nier sera porté et numéroté au carnet de chantier, donc dans l’ensemble de la production de
la société.

4.3.2. Arbres à intervalles réguliers sur le réseau routier

A intervalles réguliers, dans les zones peu sujettes à l’érosion ou au détrempage de la chaussée,
la société veillera à maintenir des ponts de canopées assurant la continuité du couvert végétal
de part et d’autre de la route, afin de permettre le passage aérien de certaines espèces de
singes.

4.3.3. Matérialisation de la Garantie d’Approvisionnement et des AAC

Les limites de la Garantie d’Approvisionnement sont celles définies par le titre forestier n° GA
002/CAB/MIN/ECN-EF/04 du 18 janvier 2005 de Superficie égale à 224.140 hectares et jugé
convertible en contrat de concession forestière conformément à la décision de la commission
interministérielle de conversion des anciens titres forestiers en contrats de concession fores-
tière lors de sa deuxième session d'examen de recours et rendue publique le 20 novembre
2008.

Dans chaque assiette annuelle de coupe, les cartes de prospection indiqueront les délimita-
tions des zones hors exploitation de la manière suivante :

e les zones marécageuses, zones à trop forte pente (sup. à 30%), zones de rochers ;

e zones à valeur culturelle ou religieuse pour les populations : arbres ou forêts sacrées ;
e zones d'importance écologique, scientifique ou touristique ;

+ zones sensibles (bordures des cours d’eau, marigots, autour des marécages).

Les largeurs de ces zones sensibles ou zones de protection sont déjà déterminées à la page 12
de ce plan de gestion.

Pour matérialiser les limites de chaque assiette annuelle de coupe, les mesures suivantes sont
arrêtées et exécutées sur le terrain :

Y_ ouverture de layon avec un débroussaillement de 2m de largeur sur toutes les longueurs
des AAC.

Y Marquage à la peinture rouge toutes les tiges se trouvant dans le layon et de diamètre
supérieur à 10cm ;

Plan de gestion couvrant la période de 2012-2015

32
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

Ÿ_Les limites naturelles (cours d’eau), les arbres de la rive du côté de l'assiette de coupe
seront marqués visiblement à la peinture rouge tout au long du cours d’eau ;

Y_les différents points des limites de l’assiette de coupe seront matérialisés par les pan-
neaux de signalisation qui contiendront des informations suivantes : numéro de l’AAC,
superficie, année.

5. ENGAGEMENT DE L'ENTREPRISE VERS LA CERTIFICATION.

L'entreprise est dans une phase de concertation avec un organe des certificateurs qui le Rainfo-
rest Alliance qui s'appuie sur le programme SmartWood certifiant les pratiques qui répondent
aux normes du Forest Stewardship Council (FSC).

6. ENGAGEMENTS SOCIAUX ET INDUSTRIELS DE L'ENTREPRISE SUR LES 4 PRE-
MIERES ANNEES.

6.1. Clause sociale du cahier des charges provisoires.

La clause sociale du cahier des charges signée en date 8 avril 2011 avec les communautés lo-
cales de la collectivité de Bangelema-Mongandjo comprenant 3 Groupements (Adjouba, Fimbo
et Ngoy) effectivement riverains dans ces 4AAC justifie le niveau des engagements sociaux de
l’entreprise.

Le tableau ci-après indique la planification dans le cadre de la réalisation des infrastructures
socio-économiques au niveau de ces différents Groupements.

Tableau n°5 : La synthèse des futures réalisations des infrastructures socio-économiques.

Groupement Ecole C.santé Route Pont Puits Rizière Transport Tôle
H.bord
Ngoy 2 1 20km _ |- 3 1 =
[Fimbo 1 - 20km _|- 3 1 [- =
Adjoba 1 L 20km 3 3 1 # c
Total 4 2 60km _|3 [s__ 3 ; 1 [750

Plan de gestion couvrant la période de 2012-2015

33
SIOZ-2T02 ?p 2poUpd Dj JUD4ANOD uonsab ap uv]4

0‘€L98 0687 | 0'TE9Z 7] 0'9ELT | 0216 | 06267 €v9 O'LLET 0'6b € D 95508 ‘OT
0'SDT'ET LÉ11 22 0'VS6'E O'8LET 0‘9LT'v | O'ZGET | 0‘66 2 €86 O'JET'T [0r472 € eJoL ‘6
: “ = x 6 & ñ a = 5 > Jequun ‘8
E + : - L > 3 S = # {yBuo7 ‘2
0‘9bT'v 078€ T | O'LSTT 002 O'SOET | 0'SE 026 LO€ 0‘E99 O'TEZ € oBu010O ‘9
= 5 $ = ee 3 = + - - - gun
0'216 0'P0E 0'ELZ 0'T6 0‘T67 026 0‘207 69 O‘TbT 0‘ € esuewuog ‘+
0‘069 0‘0€z 0'OTz 0'04 0‘9tz 071 O'EST IS OfTIT 0'LE € nBunmnn €
; Es : x ë ; 4 : = 5 * P1BUUV 7
0‘z0t O'PET 0‘S O'8T ObbT 0'8t 0‘T8 (0774 O'EZT OT € ezpueje7 ‘TT
11 3SSVTD
o‘zsc'arz | o'égr'vs | o'sss'vo | o'szo'or | o‘var'zo | esz't | o'otezv | o'zev'at | o0'9'€€ | o'v69's 1e01/S
0'o99'€6t | O'Stv'8v | 0'0ZL'8S | 0‘089T | 0‘001‘T9 | 0'SZZ'ST | 0'OOT'ET |  0'SZL'OT 0'ObL'OE | 0'S892 v EISOULOUY ‘OT
? S $ $ ë 5 ê : L F = 2u293 ‘6
° 7 É È & L ; ’ : 2 L EAUX ‘8
0‘YS8"T 0'819 0‘v9S 0'88T 0‘z8s 0‘P6T 0‘Ttt O'LET 0‘267 0'66 € odis ‘2
0‘266"ET 0‘v99't (014742 O'DIVT 0'9tt't | OZLVT | O'PIT'E O'SEO'T [004454 0‘0vL € yiedes ‘9
O‘ZLTT 0‘vzL 0159 0'6IZ 0‘189 0627 0‘ESb 0'T9T 0'SbE O'STI € odisoy s
O'ETZ 0‘ 0‘69 0€ o's£ CET o'8v 0“9T 06€ O'ET € ewelL +
- * * … = s + - - - eBuam ‘€
O'ETS O'TLZ o's8z 0's6 LÉ74 0'T8 0‘89T 0'95 O'LTE 06€ € COTE 4
0'09 0'0z o'8t LE] 0'Tz 02 0'2t 0% 06 0€ € a1ssnoq ‘T
13SSV
asn uw ua asn ua ui ua asn ue Cas gsn Cl gsn ua ui ua
Ua JUEJUOW uoHInpoug quequon uoHonpoug JueqUoW SIN. M3 © Ru quejuoW alenuuy asn ue Sauassa saq
# - ‘POid quequoW uorpnpoid
uon2npoiq | juequo | je11ewu02 WIoN
XNVLOL LES EDVY NO EVES TIVY NO ZVZa TIWV NO TVTA 2]
no tvta

ofpueBuow : inay2es oyoseg: 2110}11181 OdOUSL : J21ISIQEIEIUaLO aaujAOIg

v0/200 enueseo

e] 2p 2/820] 21neunwuLUO) e] ap juawueddoanpp ap pUO} 2] 1PJUELUI]E JUEAP 1NOd SajjaUUOISIA9Id s271a291 sap nea|qeL : Ju nESIqEL

+0/200 oN LNANANNOISIAOWAdV.Q HLLNVUVI

&L
SIO2-2102 2p 2pouod Dj juD1Ano» uonsob ap uv]4

0'005'€97

0'S69"TL

0'LE8"6L

O'6IL'T

0‘TZ9"22

0'ET9'8S

0'2T6'Tv

1v101

0“6€0'€

O'ETOT

0‘vz6

0'80€

O'6TE

‘549

0‘E8b

18301/S

0‘9L07
O'EZT

o‘otz

0‘Lvb

O‘EST

0'6bT

0‘T9

0‘ZET

‘LS

O‘bt

067

O‘TbT

0'LS

0'Lv

0'6T

0‘70T

0‘2t

0‘2L

0'L7

EISS3 ‘ZT
iqwelq ‘TT
URL “OT
av ‘6
©1040 ‘8
Iquuny 2
pe
{iqwezo *s
eunqy ‘+
eown3 ‘€
OJe4 ‘Z
Ov 'T

lil 3$$V19

0‘6L9'£v

0‘E68'ST

0'8SE'DT

o0‘98L't

0‘ZS0'ST

0‘610'S

0‘209'0T

0‘z99°4

1e101/S |

0‘98v
0'L69"DT

0‘Vz9'E

O'Z9T
0‘668 7

0‘807'T

O‘pLT

0‘T9t't

O‘TOT

0'6v
O'L8YT

029€

O'EST
0'SE9"t

O‘9bT'T

‘TS

O'SYST

078€

0‘80T
O'OLT'E

0‘v08

‘8
O'TEET

O‘ELS

2u2q0 ‘€2
SAOIN "27
equol] ‘TZ
Anoped ‘OZ
ewaqeq '6T
EIOUUSL ‘ST
nanâny LT
aqnoy "OT
eBullg ‘ST
noyiq ‘tt
noyeqlq ‘ET
esuiqng ‘ZT
“2u04 508 ‘TT

+0/200 oN LNANANNOISIAOUddV.A ALLNVUVI

&Ll
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

6.2. Destinations des productions et mise en place des investissements industriels.

Toutes les productions en bois sont destinées principalement à la transformation en contre-
plaqués dans son usine de Kinshasa à Kingabwa et un faible pourcentage ; environ 25% ; est
destiné à l'exportation.

Cependant, avec les investissements prévus pour 2012-2015, avec l'acquisition d’une scierie
moderne avec séchoirs de très grande capacité, la société ITB fera une production en première
et deuxième transformations destinée en majorité à l'exportation. Avec cette entrée dans la
mise en œuvre de l'aménagement et de la tendance vers la certification confirmée, la société
TB sera, parmi les meilleures sociétés forestières en République Démocratique du Congo.

7. PLANIFICATION DE L'ENSEMBLE DES ACTIVITES.
A TÈR DE E ENSEMIBLE DES ACTIVITES.

Tableau n°7 : Chronogramme prévisionnel des activités sur la durée du plan de gestion.

Préparation du cahier
des charges provisoire
Préparation du plan de
gestion

Négociation de {a (il
clause sociale
Signature du contrat |. 1 =| “|
de concession
Préparation du plan
d'aménagement
Diagnostic socio-
économique
Inventaire
d'aménagement
Dépôt des rapports
d'études préliminaires s |
Dépôt du plan Î
d'aménagement
Mise en exploitation
forestière

Plan de gestion couvrant la période de 2012-2015

36
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

Inventaire T

d'exploitation

Opérations post- |
exploitation

Mise en œuvre de la
clause sociale du ca-
hier des charges
Infrastructures  socio-
économiques
Consultation avec les
populations riveraines

Etudes à mener dans à
le cadre de l’adhésion
de FITB à la certifica-

tion

Réalisation d’une
— étude d'impact envi-

ronnemental

Réalisation d’une

étude sur les FHVC
Complément d’études
sur la faune
lRéalisation d'une
étude sur les PENL

Plan de gestion couvrant la période de 2012-2015
37
ITB

GARANTIE D'APPROVISIONNEMENT N° 002/04

LISTE DES ABREVIATIONS
LISTE DES CARTES ET PHOTOS.
LISTE DES TABLEAUX...
PLAN DE GESTION DE LA SOCIETE.
FORESTIERE ITB.

TABLE DES MATIERES

INTRODUCTION
1. PRESENTATION GENERALE DE LA CONCESSION
1.1. Localisation de la concession et de la superficie sous-aménagemen

a.Coordonnées du titulaire du contrat de concession forestière (Garantie
d’approvisionnement).

b. données administratives de la superficie sous-aménagement

1.2. Historique des activités forestières passées
2. PLANIFICATION DE L’AMENAGEMENT SUR LES 4 PREMIERS ASSIETTES ANNUELLES DE

2.1. LES ACTIONS DEJA REALISEES PAR LA SOCIETE.
2.2. LE RESTE DES ACTIONS À ENTTREPRENDRE
3. PLANIFICATION DE L’EXPLOITATION FORESTIERE SUR LES 4 PREMIERES ASSIETTES
ANNUELLES DE COUPE...
3.1. Justification et localisation des ACC
3.2. Contexte socio-économique.

3.3. Infrastructures routières
3.4. Démarrage des activités d'exploitation
3.4.1. Superficie totale pour les 4 premières assiettes annuelles de coupe.
3.4.2. Surface utile retenue. .
3.5. DESCRIPTION DU BLOC QUINQUENAL PORTANT LES 4PREMIERES AAC.
3.5.1. Description de la première AAC B1A1
3.5.2. Description de la deuxième AAC B1A2
3.5.3. Description de la troisième AAC B1A3..
3.5.4. Description de la quatrième AAC B1A4

4. DESCRIPTION DE L’EXPLOITATION FORESTIERE ET MESURES D'ATTENUATION DES
IMPACTS ENVIRONNEMENTAUX... 22

Plan de gestion couvrant la période de 2012-2015

38
ITB GARANTIE D'APPROVISIONNEMENT N° 002/04

4.1. Description technique des opérations forestières
4.1.1. L'inventaire d'exploitation

4:1:2. Zoneshors exploitation ::5;;isesmensciinenenérsrtiitssedess tt
4.1.2.1. Stratégies particulières à mettre en place.
4.1.3. Réseau routier et parcs à grumes.
4.1.3.1. Planification du réseau routier principal dans les AAC de 4 premières.
4.1.4. Abattage contrôlé
4.1.5. Usage des produits de traitement des bois.
4.1.6. Débusquage et débardage...
4.1.7. Chargement et transport du bois.
4.1.8. Opérations post-exploitation
4.2. MESURES DE REDUCTION, D'ATTENUATION ET DE COMPENSATION DES IMPACTS SUR
L'ENVIRONNEMENT, LA FAUNE ET LE CONTROLE DES FEUX DE BROUSSE.
4.2.1. Diamètres d'exploitation
4.2.2. Ouvrages de franchissement
4.2.2.1. Les ponts, ponceaux et digues. eee

4.2.3. Réduction de l'impact sur la faune sauvage …
4.2.4. Feux de brousse et production de charbon de bois.
4.3. DIVERSES MESURES DE GESTION
4.3.1. Arbre de chantier routier
4.3.2. Arbres à intervalles réguliers sur le réseau routier

4.3.3. Matérialisation de la Garantie d'Approvisionnement et des AAC.
5. ENGAGEMENT DE L'ENTREPRISE VERS LA CERTIFICATION

6.2. Destinations des productions et mise en place des investissements industriels.
7. PLANIFICATION DE L'ENSEMBLE DES ACTIVITES.
TABLE DES MATIERES

Plan de gestion couvrant la période de 2012-2015

39
